Exhibit 1 JOINT FILING AGREEMENT The undersigned, Emerald Energy Fund I LP, EEF I Management LP, Emerald Partners I Ltd., Pascal Mahieux, John Bridle andWalter Locher,hereby agree that the Schedule 13G with respect to the Common Stock, par value $0.01 per share, of Clean Diesel Technologies, Inc., dated as of October 22, 2010, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Dated:October 22, 2010 Emerald Energy Fund I LP By: EEF I Management LP, its General Partner By: Emerald Partners I Ltd., its General Partner By: /s/ Tom Scott, Attorney-in-Fact EEF I Management LP By: Emerald Partners I Ltd., its General Partner By: /s/ Tom Scott, Attorney-in-Fact Emerald Partners I Ltd. By: /s/ Tom Scott, Attorney-in-Fact Pascal Mahieux By: /s/ Tom Scott, Attorney-in-Fact John Bridle By: /s/ Tom Scott, Attorney-in-Fact Walter Locher By: /s/ Tom Scott, Attorney-in-Fact * Signed pursuant to a Power of Attorney filed as Exhibit 2 to the Schedule 13G of which this Exhibit is a part.
